Citation Nr: 0506904	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for skin cancer, removal of 
tumors, as a result of exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty for over 21 years, 
including service in Vietnam, before his retirement in June 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 rating decisions of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The issue on appeal is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1995, the RO denied entitlement to service 
connection for skin cancer, removal or tumors, as a residual 
of Agent Orange exposure; the veteran was notified of his 
procedural rights in an April 1995 letter; however, he did 
not appeal the decision.  

2.  Evidence submitted since the March 1995 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for skin cancer, removal of tumors, as 
a result of exposure to Agent Orange, has been received.  
38 U.S.C.A. §§ 5104, 5018, 715 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in May 2002, 
before the initial rating decision in December 2002.  
Moreover, the May 2002 VCAA letter, May 2003 SOC, another 
VCAA letter in November 2002, and July 2004 SSOC specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the VCAA 
letters and the May 2003 SOC notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports, private 
medical records, and statements from the veteran.  VA made 
all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

A review of the claim file reflects that the veteran's claim 
for service connection for a skin condition as a residual of 
exposure to Agent Orange was denied on numerous occasions.  
Service connection for a cyst and voice box trouble as a 
residual of Agent Orange exposure was denied in December 
1984.  In January 1986, seborrhea dermatitis as a residual of 
Agent Orange exposure was denied.  That denial was confirmed 
in an April 1994 decision.  

As to the current claim, in March 1995, the RO denied the 
veteran's claim for service connection for skin 
cancer/removal of tumors, as a residual of Agent Orange 
exposure.  The claim was denied on the basis that the record 
did not show a diagnosis of skin cancer.  The veteran was 
notified of this decision in April 1995.  He was provided 
with information as to his procedural and appellate rights.  
He did not appeal this decision and it is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in May 2002, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for skin cancer, 
removal of tumors.  The Board disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the final denial in 
1995 included the veteran's claim, his service medical 
records, and post service private and VA treatment records 
dated from the end of military service through 2002.  As 
noted earlier, the basis of the denial was that the record 
was negative for evidence of diagnosis of skin cancer.  

The evidence associated with the claims file subsequent to 
the RO's 1995 decision includes VA treatment records dated in 
2001 and 2002 which reflect treatment for a basal cell 
carcinoma of the right ear and evaluation of a left shoulder 
scar and a scar on the right hand/wrist.  Color photographs 
of these areas from an October 2002 VA examination have been 
added to the claims file.  Also added to the record was a 
statement by the veteran in July 2002 in which he said that 
he had been treated for a variety of skin diseases including 
throat lesions and cancer of the right ear and cancer causing 
skin rashes.  He reported treatment since 1972 and through 
the 1980s and 1990s.  He pointed out that he had had surgery 
on his ear in 2001.  

It is the Board's conclusion that the 2001 and 2002 treatment 
records are new and material.  They were not previously of 
record at the time of March 1995 rating decision.  They are 
not cumulative of prior medical records because they indicate 
that the veteran has been diagnosed as having skin cancer, a 
diagnosis that had not been made at the time of the 1995 
rating determination.  This evidence is relevant and 
probative and raises a reasonable possibility of 
substantiating the claim.  The evidence is presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin cancer, removal of 
tumors, is reopened; to this extent only, the appeal is 
granted.  

REMAND

The Board has determined that new and material evidence was 
presented to reopen the claim for service connection for skin 
cancer, removal of tumors, as a residual of 
exposure to Agent Orange.  Therefore, the claim should be 
readjudicated on a de novo basis at the RO level.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) with respect to service 
connection for skin cancer and removal of 
tumors.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of the veteran's skin cancer and 
removal of tumors.  After reviewing the 
claims file and examining the veteran, 
the examiner should provide an opinion as 
to whether it is as likely as not that 
the veteran's skin cancer and removal of 
tumors was related to his service to 
include exposure to Agent Orange.  The 
opinion should be based on the facts of 
the case and sound medical principles.

3.  The issue of entitlement to service 
connection for skin cancer, removal of 
tumors should be readjudicated.  If the 
requested benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim on the 
issue of service connection.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


